IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                              Assigned on April 11, 2013


       MORRIS L. MARSH v. NECX DISCIPLINARY BOARD, ET AL.


                Appeal from the Chancery Court for Johnson County
                   No. 6732     W. Frank Brown, III, Chancellor


               No. E2013-00516-COA-R3-CV-FILED-APRIL 11, 2013




The order from which the pro se incarcerated appellant, Morris L. Marsh, seeks to appeal
was entered on November 28, 2012. The Notice of Appeal was filed more than thirty (30)
days from the date of entry of the November 28, 2012 order, even considering the date upon
which the appellant placed the Notice of Appeal in the mail for filing with the trial court
clerk (February 10, 2013). See Tenn. R. App. P. 20(g). Because the Notice of Appeal was
not timely filed, we have no jurisdiction to consider this appeal.


               Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed


T HOMAS R. F RIERSON, II, J., C HARLES D. S USANO, J R., P.J., AND D. M ICHAEL S WINEY, J.

Morris L. Marsh, Wartburg, Tennessee, appellant, pro se.

Robert E. Cooper, Jr., Attorney General and Reporter, and James Lee Pope, Assistant
Attorney General, Civil Rights and Claims Division, Nashville, Tennessee, for the appellee,
Northeast Correctional Complex Disciplinary Board (NECX).
                                    MEMORANDUM OPINION 1

        Before transmission of the record for this appeal, the Court directed the appellant to
show cause why this appeal should not be dismissed for lack of jurisdiction based upon the
untimely filing of the Notice of Appeal. The response filed by the appellant does not address
the jurisdictional problem, but rather argues the merits of his appeal.

       In order to be timely, a notice of appeal must “be filed with and received by the clerk
of the trial court within 30 days after the date of entry of the judgment appealed from.”
Tenn. R. App. P. 4(a). “The thirty-day time limit for filing a notice of appeal is mandatory
and jurisdictional in civil cases.” Albert v. Frye, 145 S.W.3d 526, 528 (Tenn. 2004).

       Because the Notice of Appeal in this case was filed more than thirty (30) days after
the date of entry of the final order, we lack jurisdiction to consider the appeal. This appeal
is dismissed. Costs on appeal are taxed to the appellant, Morris L. Marsh, for which
execution may issue if necessary.




                                                                             PER CURIAM




       1
           Rule 10 of the Rules of the Court of Appeals provides as follows:

                  This Court, with the concurrence of all judges participating in the case, may
                  affirm, reverse or modify the actions of the trial court by memorandum
                  opinion when a formal opinion would have no precedential value. When
                  a case is decided by memorandum opinion it shall be designated
                  “MEMORANDUM OPINION,” shall not be published, and shall not be
                  cited or relied on for any reason in any unrelated case.

                                                       -2-